This action for divorce and separation was terminated by a stipulation of settlement and discontinuance dictated into the record on April 4, 1956. While it was not until after the stipulation was vacated and the case restored to the calendar that the motion was made to punish the husband for contempt, and the order adjudging him to be in contempt and fining him was entered, this court has held that the vacating of the stipulation and the restoration of the case to the calendar was erroneous (Ariel v. Ariel, 5 A D 2d 168). The action having effectively come to an end April 4, 1956, any subsequent steps taken to compel compliance with orders previously entered therein must fall (Polizotti v. Polizotto, 305 N. Y. 176; Wheelock v. Wheelock,, 3 A D 2d 25, affd. 4 N Y 2d 706). The order appealed from is therefore; modified by striking therefrom the second, third and fourth decretal paragraphs; and is otherwise affirmed, without costs. Appeal is dismissed. Settle order: Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and McNally, JJ.